Citation Nr: 9930520	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  95-21 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the right wrist, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for right median nerve 
irritation, currently evaluated as 10 percent disabling.  

3.  Entitlement to a higher evaluation for limitation of 
motion in three fingers of the right hand, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from April 1978 to July 
1979.  

This matter comes the Board of Veterans' Appeals (Board) on 
appeal from a rating decision that continued 10 percent 
ratings for the service-connected residuals of right wrist 
fracture and ulnar/median neuropathy.  This case returns to 
the Board following completion of development made pursuant 
to its February 1997 and September 1997 remands.  

In a May 1999 rating decision, the RO granted a separate 20 
percent rating for limitation motion of three fingers of the 
right hand under 38 C.F.R. § 4.71a, Code 5215-5222, as 
disability directly due to the service-connected residuals of 
right wrist fracture.  The veteran was so notified by a May 
14, 1999, letter, and the issue of entitlement to an 
evaluation in excess of 20 percent for limitation of motion, 
three fingers, right hand, was added to a supplemental 
statement of the case (SSOC) of the same date.  Statements by 
the veteran's representative presented to the RO in July 1999 
and to the Board in August 1999 each refer to this issue as 
part of the matters on appeal to the Board.  

The Board notes that the issue of entitlement to an 
evaluation in excess of 20 percent for limitation of motion, 
three fingers, right hand, was added to a SSOC before a 
notice of disagreement (NOD) was received.  The July 1999 
statement by the veteran's representative, however, could be 
a timely NOD.  The Board notes that the United States Court 
of Veterans Appeals (now the United States Court of Appeals 
for Veterans Claims, hereinafter the Court), in Beyrle v. 
Brown, 9 Vet. App. 24, 28 (1996), held that the Board may 
waive the filing of the substantive appeal.  As the 
representative's statements were submitted in response to the 
May 1999 SSOC, which contained the pertinent laws and 
regulations concerning this disability evaluation, together 
with the reasons for the assignment of the 20 percent rating, 
the Board concludes that no useful purpose would be served by 
remanding this case merely for the re-issuance of a SSOC and 
a re-submission of arguments in response thereto.  The Board 
also notes that the cover letter to the May 1999 SSOC 
indicated that a response was optional.  Consequently, the 
Board will waive the filing of the substantive appeal in this 
instance.  

Moreover, the Board notes that the Court, in Fenderson v. 
West, 12 Vet. App. 119 (1999) held, in part, that the RO 
never issued a statement of the case (SOC) concerning an 
appeal from the initial assignment of a disability 
evaluation, as the RO had characterized the issue in the SOC 
as one of entitlement to an increased evaluation.  Fenderson 
involved a situation in which the Board had concluded that 
the appeal as to that issue was not properly before it, on 
the basis that a substantive appeal had not been filed.  This 
case differs from Fenderson in that the Board is accepting 
jurisdiction over this issue.  The Board observes that the 
Court, in Fenderson, did not specify a formulation of the 
issue that would be satisfactory, but only distinguished the 
situation of filing a notice of disagreement (NOD) following 
the grant of service connection and the initial assignment of 
a disability evaluation from that of filing a NOD from the 
denial of a claim for increase.  Moreover, the appellant in 
this case has clearly indicated that what he seeks is the 
assignment of a higher disability evaluation.  Consequently, 
the Board sees no prejudice to the veteran in either the RO's 
characterization of the issue or in the Board's 
characterization of the issue as one of entitlement to the 
assignment of a higher disability evaluation.  See Bernard v. 
Brown, 4 Vet. App. 384 (1883).  Therefore, the Board will not 
remand this matter solely for a re-characterization of the 
issue in a new SOC.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The service-connected residuals of a right wrist fracture 
consist of palmar flexion to 45 degrees and dorsiflexion to 
30 degrees.  

3.  The veteran reports that his is ambidextrous; left-
handedness has not been proved by evidence or testing. 

4.  The veteran's numbness in the right hand is equavalent to 
no more than mild ulnar neuropathy and median neuropathy.  

5.  The veteran has limitaton of motion of the index, middle, 
ring, and little finger of the right hand; movement is 
possible to within 5.1 centimeters of the median transverse 
fold of the palm.  

6.  The veteran's service-connected ratings are not 
inadequate and there is no evidence of exceptional disability 
that would require consideration of an extraschedular rating.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a fracture of the right wrist have not been 
satisfied.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Code 5215 (1998).  

2.  The criteria for an evaluation in excess of 10 percent 
for ulnar neuropathy have been not been satisfied.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.694.124a, Code 8516 
(1998).  

3.  A separate 10 percent rating is warranted for neuropathy 
of the median nerve on the right.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.10, 4.14, 4.124a, Code 8515 (1998).  

4.  A rating of 40 percent for limitaton of motion of the 
index, middle, ring, and little finger of the right (major) 
hand is warranted. 38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.14, 
4.17a, Code 5221 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  

Initially, I note that the veteran has presented a well-
grounded claim with respect to higher ratings for the 
service-connected disabilities.  That is, he has presented 
plausible claim.  cf. Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992) (where veteran asserted that his condition 
had worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well grounded claim 
for an increased rating); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995) (When a claimant is awarded service connection for 
a disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.).  I 
am also satisfied that all appropriate development has been 
accomplished and that VA has no further duty to assist the 
veteran.  All relevant facts have been properly developed.  
The recent examinations provide sufficient information to 
rate the disabilities in accordance with the applicable 
rating code.  The veteran has not indicated the existence of 
additional pertinent evidence that is not included in his 
claims folder.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  Nevertheless, past medical records do not take 
precedence over current findings in determining whether to 
increase a disability rating, although a rating specialist is 
directed to review the recorded history of disability to make 
a determination a more accurate evaluation.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

In this case, service connection was originally granted for 
ununited fracture of the right wrist with limitation of 
motion by a January 1980 rating decision, which assigned a 10 
percent rating under Diagnostic Code 5215.  By an October 
1993 rating decision, secondary service connection was 
established for median nerve irritation of the right wrist 
(major), and a 10 percent rating was assigned under 
Diagnostic Code 8515.  These disability ratings have 
continued at the same percentage to the present. 

As mentioned above, a May 1999 rating decision granted 
service connection and assigned a 20 percent rating, under 
Diagnostic Code 5215-5222, for limitation of motion of three 
fingers of the right hand (minor).  This rating decision also 
changed the designation of the right hand to the minor hand 
for the other disabilities at issue.  In addition, it changed 
the diagnostic code for the neuropathy, designated as 
ulnar/median nerve neuropathy, to Diagnostic Code 8516. 

The October 1993 rating, which granted service connection for 
median nerve irritation of the right wrist, designated that 
wrist as the major side.  Diagnostic Code 5215 has separate 
ratings for the major and minor extremity, but there is no 
difference in the percentage assigned.  Diagnostic Code 8515, 
under which the 10 percent rating was then assigned, as well 
as Diagnostic Codes 8516 and 5222, under which ratings were 
later assigned for disabilities at issue in this appeal, do 
have different percentage ratings at all but the lowest level 
for the major and minor side.  Thus, whether the veteran is 
right- or left-handed becomes important in rating 
disabilities under these diagnostic codes.

Under 38 C.F.R. § 4.69 (1998), handedness for the purpose of 
a dominant rating will be determined by the evidence of 
record, or by testing on VA examination.  Only one hand shall 
be considered dominant.  The injured hand, or the most 
severely injured hand, of an ambidextrous individual will be 
considered the dominant hand for rating purposes.  This 
regulation was revised in 1997, during the pendency of the 
appeal.  See 62 Fed. Reg. 30,239 (1997).  In Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), the Court held 
that, when there has been a change in an applicable stature 
or regulation after a claim has been filed but before a final 
decision has been rendered, VA must apply the version of the 
statute or regulation which is most favorable to the 
claimant, unless Congress has expressly provided otherwise or 
has authorized VA to provide otherwise and VA has done so.  
The General Counsel of VA, in a precedent opinion, has held 
that the determination of whether an amended regulation is 
more beneficial to a claimant than the prior provisions must 
be made on a case-by-case basis.  VAOPGCPREC 11-97 (O.G.C. 
Prec 11-97).  According to the cited opinion, when there is a 
pertinent change in a regulation while a claim is on appeal 
to the Board, the Board must take two sequential steps.  
First, the Board must determine whether the amended 
regulation is more favorable to the claimant than the prior 
regulation.  Second, the Board must apply the more favorable 
provision to the facts of the case.

Formerly, 38 C.F.R. § 4.69 provided that 

Left-handedness for the purpose of a 
major rating will be confirmed by the 
evidence of others, or by proper tests.  
Often the handwriting before and after 
severe injury may be convincing evidence.  
Only one hand is to be considered major.

Neither regulation is clearly more advantageous to the 
veteran.  The former regulation may be considered more 
advantageous, as it seems to provide for a presumption that 
the right hand is the dominant hand by requiring confirmation 
of left-handedness for the purpose of a major rating.  The 
current regulation may also be considered more advantageous, 
as the veteran lately has claimed to be ambidextrous.  If 
this is so, the injured right hand would be considered 
dominant.

The Board remanded this case in September 1997, in part, for 
clarification as to whether the veteran was right- or left-
handed.  The evidence of record concerning this matter is as 
follows:

The service medical records do not designate the veteran as 
right-or left-handed.  The report of medical history contains 
boxes to check whether one is right- or left-handed.  In 
November 1976, neither box was checked.  In May 1979, both 
boxes were checked.  Thereafter, the report of the January 
1980 VA examination indicates that the veteran was left-
handed, by statement.  The report of the August 1993 VA 
examination indicates that the veteran is right-handed, and 
the report of the October 1994 VA examination indicates that 
the veteran is left-handed, but neither report indicates how 
that was established.  The Report of the December 1994 VA 
examination does not specify whether the veteran is left- or 
right-handed.   

The transcript of a hearing officer hearing in September 1995 
contains the following testimony of the veteran:

HO [hearing officer]:  Is your right hand 
your major hand, the one you write with 
and everything?

VET [veteran]:  Well, I'm ambidextrous.  
I can use both hands.

HO:  Okay.  But, your major though is 
your right one, the one you rely upon the 
most?

VET:  I use my left.

HO:  Okay. Well, I think you want to say 
it's your right because that's where we 
rated you and the right hand, being your 
major hand, would take a higher rating 
than the minor hand, being the left hand.  

VET:  Okay.

HO:  Okay?

VET:  Well, my right.

The report of the VA examination in November 1997 indicates 
that the veteran stated he was right-handed, but when the 
examiner mentioned that previous records showed that he was 
left-handed, he then stated that he was ambidextrous.  The 
report indicates that the examiner then had the veteran write 
his name with the left and the right hand.  The examiner 
indicated that he wrote very well with his left hand and was 
unable to completely sign his name with his right hand.  The 
report also contains the following statement:

At this time in reviewing the BVA remand, 
we were asked to clearly indicate whether 
the veteran is right or left handed, and 
the basis for the determination.  The 
determination, of course, is inquiry of 
the veteran and demonstration of the 
veteran's handwriting.

The examiner did not, however, state whether the veteran was 
right-handed, left-handed, or - as reported by the veteran - 
ambidextrous.

The same examiner indicated in a November 1998 report:

The veteran of course states that he has 
been right-handed most of his life but he 
states now because of his right hand 
problem, he is ambidextrous but as we did 
in the last exam we showed he was able to 
actually write better with the left hand 
than with the right hand. 

Again, the examiner did not specifically state whether the 
veteran was right-handed, left-handed, or ambidextrous.

On this basis, the RO rated the disabilities in May 1999 as 
involving the minor extremity.  Under the former provisions 
of 38 C.F.R. § 4.69 left-handedness must be confirmed by the 
evidence of others, or by proper tests, and only one hand is 
to be considered major.  Despite the fact that the veteran 
wrote better with his left hand than with his right hand, the 
veteran also reported that this was due to the right hand 
disability, and the examiner did not contradict this 
statement.  The other evidence, as recited above, is not at 
all consistent one way or the other.  It clearly is not 
confirmation of left-handedness by the evidence of others, or 
by proper tests.  Consequently, the Board must conclude that 
the veteran's right hand should be considered major under the 
former provisions of 38 C.F.R. § 4.69.

Moreover, under the current provisions of 38 C.F.R. § 4.69, 
the injured hand of an ambidextrous individual will be 
considered the dominant hand for rating purposes.  Again, the 
examiner did not contradict the veteran's statement that he 
is ambidextrous.  Moreover, there is evidence in the record 
that would tend to support this statement, e.g., either both 
or neither blocks for handedness are checked in the medical 
history reports in the service medical records, and the 
veteran's testimony in 1995.  Moreover, even the 
inconsistency in reporting whether he is right- or left-
handed could be considered support for the conclusion that 
his is, in fact, ambidextrous.  As his statement that he is 
ambidextrous is not clearly contradicted by the examiner or 
by other evidence of record, the Board concludes that the 
right hand should be considered the dominant hand under the 
current provisions of 38 C.F.R. § 4.69.  

Turning to the history of the injury in question, the Board 
notes that the history provided in the 1993, 1994, and 1997 
VA examination reports shows that the veteran sustained 
injury in a fall while playing football.  It is reported he 
fractured a navicular bone in his right hand.  His wrist was 
placed in a cast and then in 1980 was recasted but did not 
mend properly.  Since his surgery in early 1993, the veteran 
reported having pain with movement of the wrist and with 
lifting.  He also reported swelling of the right wrist, 
aching in the wrist with weather changes, and locking of the 
joint.  He also reported having numbness on the dorsal aspect 
of the right wrist around the proximal interphalangeal joint 
of the first finger and extending about five inches 
proximally to this point.  

Residuals of a Right Wrist Fracture.  

Diagnostic Code 5215, for limitation of motion of the wrist, 
provides for a 10 percent rating, on either the major or the 
minor side, for dorsiflexion less than 15 degrees or palmar 
flexion limited in line with the forearm.  Thus, this 
diagnostic code does not provide a basis for a higher 
disability evaluation.  The other diagnostic code for the 
wrist, Diagnostic Code 5214, is for ankylosis.  Ankylosis is 
defined as immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  Dorland's 
Illustrated Medical Dictionary 82 (26th ed. 1981).  This is 
not shown in this case.  For example, the report of the most 
recent VA examination in November 1998, describes range of 
motion of the right wrist as radial deviation of 10 degrees, 
ulnar deviation of 36 degrees, palmar flexion of 45 degrees, 
and dorsiflexion of 30 degrees.  

At the November 1997 VA examination, the veteran demonstrated 
palmar flexion of 70 degrees and dorsiflexion to 24 degrees.  
At the most recent examination, conducted in November 1998, 
shows that the veteran showed palmar flexion to 45 degrees 
and dorsiflexion to 30 dorsiflexion.  In addition, radial 
deviation was to 10 degrees and ulnar deviation was to 36 
degrees. 

The veteran has not demonstrated the functional loss due to 
pain that would be equivalent to an evaluation in excess of 
the current schedular  rating.  38 C.F.R. §§ 4.40, 4.45, 
4.59; De Luca v. Brown, 8 Vet. App. 202 (1995).  Factors 
listed in 38 C.F.R. § 4.45 include less movement than normal 
(due to ankylosis, limitation or blocking, adhesions, tendon-
tie-up, contracted scars, etc.); more movement than normal 
(from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  

The veteran's range of motion was estimated with 
consideration of pain, fatigue, and weakness and 
incoordination at the November 1997 examination.  Pain in the 
wrist was also noted in prior examinations.  For example, the 
report of the October 1994 VA examination makes reference to 
constant pain.  However, neither the medical records and 
reports nor the veteran's statements show the presence of 
such factors as weakened or abnormal movement, excess 
fatigability; incoordination, pain on movement, swelling, 
deformity, atrophy of disuse, instability of station, 
disturbance of locomotion, or interference with sitting, 
standing, or weight-bearing to a degree that would warrant 
the assignment of a higher rating.  In view of the foregoing, 
the preponderance of the evidence is against a higher 
evaluation for residuals of a fracture of the right wrist.  

Limitation of Motion of Fingers 

In the May 1999 rating decision, the RO assigned a separate 
20 percent rating, under Diagnostic Code 5215-5222, for 
limitation of motion of three fingers of the right hand 
(minor).  The RO indicated that the three fingers involved 
were the index, middle, and ring fingers.  The pinky finger 
was included by the RO in the rating for ulnar neuropathy, 
discussed below.  The RO considered the limitation of motion 
equivalent to favorable ankylosis.

In 38 C.F.R. § 4.71a, the notes preceding the ratings for 
ankylosis of multiple fingers provide the following:

In classifying the severity of ankylosis 
and limitation of motion of single digits 
and combinations of digits the following 
rules will be observed:
(1) Ankylosis of both the 
metacarpophalangeal and proximal 
interphalangeal joints, with either joint 
in extension or in extreme flexion, will 
be rated as amputation.
(2) Ankylosis of both the 
metacarpophalangeal and proximal 
interphalangeal joints, even though each 
is individually in favorable position, 
will be rated as unfavorable ankylosis.
(3) With only one joint of a digit 
ankylosed or limited in its motion, the 
determination will be made on the basis 
of whether motion is possible to within 2 
inches (5.1 cms.) of the median 
transverse fold of the palm; when so 
possible, the rating will be for 
favorable ankylosis, otherwise 
unfavorable.
(4) With the thumb, the carpometacarpal 
joint is to be regarded as comparable to 
the metacarpophalangeal joint of other 
digits.

In this case, the November 1997 VA examination report noted 
that the veteran was able to oppose the thumb to all the 
fingers of the right hand, albeit a little slowly.  In 
approximating the tips of the fingers to the median 
transverse fold of the palm, the index finger came within 3 
centimeters; the middle finger, within 3.5 centimeters; the 
ring finger, within 3 centimeters; and the little finger, 
within 2.8 centimeters.  The November 1998 VA examination 
report records the range of motion of the fingers 
approximating the transverse fold of the palm as index 
finger, within 3 centimeters; the middle finger, within 3 
centimeters; the ring finger, within 2.5 centimeters; and the 
little finger, within 2 centimeters.  The veteran was again 
able to oppose the thumb to all the fingers of the right 
hand.

In both examinations, the veteran was able to bring the 
fingers to within 5.1 centimeters of the median transverse 
fold of the palm.  Consequently, the RO was correct in rating 
the limitation of motion as favorable ankylosis.  

Under Diagnostic Code 5222, for favorable ankylosis of three 
digits of the hand, involvement of the index, middle, and 
ring finger is rated 30 percent for the major hand and 20 
percent for the minor hand.  As noted above, the RO assigned 
a 20 percent rating for the minor hand, but the Board has 
concluded that the right hand should be considered the major 
hand, under either the current or former 38 C.F.R. § 4.69.  
Consequently, the rating under Diagnostic Code 5222 should be 
30 percent.  

Although there is limitation of the ring finger, the RO has 
rated the limitation of motion of the little finger as part 
of the ulnar neuropathy.  

The examiner noted in the report of the November 1997 VA 
examination that the range of motion was with consideration 
of pain, fatigue, weakness, incoordination, and repetition.  
He added that the veteran did not have any acute flare-ups.  
Thus, there is no basis under 38 C.F.R. §§ 4.40, 4.45, 4.59, 
or De Luca v. Brown, 8 Vet. App. 202 (1995), upon which to 
assign a higher evaluation for the limitation of motion of 
the fingers.

The Board notes that Diagnostic Code 5221, favorable 
ankylosis of four digits of the hand, provides for a 40 
percent rating for involvement of the index, middle, ring, 
and little fingers of the major hand.  If this rating is 
assigned, then none of the limitation in the little finger 
could be considered in assigning a rating for ulnar 
neuropathy.  See 38 C.F.R. § 4.14 (1998).  The Board 
considers this the clearer way to rate the veteran's 
disabilities, as some of the loss of movement has been 
attributed to the wrist fracture residuals, and some, to the 
neuropathy.  Accordingly, the Board concludes that a 40 
percent rating under Diagnostic Code 5221 is warranted.

Ulnar and Medial Nerve Neuropathy of the Right Hand.  

The veteran has been afforded a 10 percent rating for 
neuropathy of the ulnar and median nerves.  The October 1993 
rating decision assigned a 10 percent rating under Diagnostic 
Code 8515 for median nerve irritation, right wrist (major).  
The May 1999 rating decision assigned a 10 percent rating 
under Diagnostic Code 8516 for ulnar/median nerve neuropathy, 
right hand (minor).  The November 1998 VA examination report 
indicates that the veteran had ulnar neuropathy as far as 
significant weakness in little finger and ring finger of the 
hand but he also had some evidence of decreased sensory 
perception of he entire right hand.  The examiner also 
expressed the opinion that restricted motion was secondary to 
the median nerve irritation.  As discussed above, care must 
be taken in rating this disability not to rate the same 
disabling manifestations under different diagnostic codes.  
See 38 C.F.R. § 4.14. 

Under Diagnostic Code 8515, for the median nerve, complete 
paralysis -- the hand inclined to the ulnar side, the index 
and middle fingers more extended than normally, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the plane of the hand (ape hand); pronation incomplete and 
defective, absence of flexion of index finger and feeble 
flexion of middle finger, cannot make a fist, index and 
middle fingers remain extended; cannot flex distal phalanx of 
thumb, defective opposition and abduction of the thumb, at 
right angles to palm; flexion of wrist weakened; pain with 
trophic disturbances - is rated 70 percent for the major side 
and 60 percent for the minor side.  Incomplete paralysis is 
rated 50 percent on the major side and 40 percent on the 
minor side when severe; 30 percent on the major side and 20 
percent on the minor side when moderate; and 10 percent on 
either side when mild.

Under Diagnostic Code 8516, for the ulnar nerve, complete 
paralysis -- the "griffin claw" deformity, due to flexor 
contraction of ring and little fingers, atrophy very marked 
in dorsal interspace and thenar and hypothenar eminences; 
loss of extension of ring and little fingers, cannot spread 
the fingers (or reverse), cannot adduct the thumb; flexion of 
wrist weakened - is rated 60 percent on the major side and 50 
percent on the minor side.  Incomplete paralysis is rated 40 
percent on the major side and 30 percent on the minor side 
when severe; 30 percent on the major side and 20 percent on 
the minor side when moderate; and 10 percent on either side 
when mild.

Under 38 C.F.R. § 4.124a, The term "incomplete paralysis", 
with peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve injuries and their residuals, attention 
should be given to the site and character of the injury, the 
relative impairment in motor function, trophic changes, or 
sensory disturbances.  38 C.F.R. § 4.120.  

At the time of the November 1997 VA examination, the veteran 
had complaints of numbness of the little and ring fingers of 
the right hand; however, the examiner noted that he did not 
give a normal picture of ulnar neuropathy as the medial 
portion of the ring finger was less sensitive than the 
lateral portion, which is not congruous with the distribution 
of the ulnar nerve.  Moreover, there was no significant 
evidence of median neuropathy clinically, and it was noted 
that an EMG showed no evidence of any ulnar or median nerve 
neuropathy.  

Whereas the findings in the November 1997 VA examination 
report do not support a compensable evaluation under either 
Diagnostic Code 8515 or 8516, the report of the November 1998 
VA examination indicates that hand strength, measured with a 
dynamometer, was 70 pounds in the left hand and 13.5 pounds 
in the right hand.  The examiner also noted that he veteran 
appeared to have more of an ulnar neuropathy, as far as 
significant weakness in the little finger and ring finger of 
the right hand, and added that he also had some evidence of 
decreased sensory perception of the entire right hand.  The 
examiner expressed the opinion that the decreased motion of 
the fingers was secondary to the residuals of the right wrist 
fracture.  He added, however, that it was as likely as not 
that part of the restricted motion was due to the median 
nerve irritation.  

As noted above, the limitation of motion of the fingers has 
been rated separately; therefore, it cannot be used as a 
basis for the assignment of a disability evaluation for 
either median or ulnar neuropathy.  Moreover, the weakness, 
etc., had been considered in rating the limitation of motion, 
as discussed above.  Consequently, the remaining limitation 
of function consists solely of complaints of numbness in the 
hand.  Purely sensory complaints are to be rated as mild, or 
at most, moderate incomplete paralysis.  In the veteran's 
case, the complaints of numbness equate to no more than mild 
incomplete paralysis.  

The RO has now rated the neuropathy as 10 percent under 
Diagnostic Code 8516, for the ulnar nerve.  It is not 
entirely clear whether the hand numbness is due to ulnar 
neuropathy, median neuropathy, or both.  The numbness 
reported by the veteran in November 1997 was not considered 
congruous with the ulnar nerve.   

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25 (1994).  Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994).  The Court has 
interpreted 38 U.S.C.A. § 1155 as implicitly containing the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R.  § 4.14 (1998).  

The Board finds that the veteran also has an impairment 
involving the median nerve, on the basis of the November 1998 
VA examination report that indicates that the veteran has a 
median nerve irritation.  Thus, as a matter of law, the 
veteran is entitled to a separate rating of 10 percent rating 
for his median nerve involvement under 38 C.F.R. § 4.124a, 
Code 8515.  As such, the assignment of an separate 10 percent 
rating for a separate nerve injury is not contrary 38 C.F.R. 
§ 4.14, which prohibits pyramiding.  

When the Board addresses a question that has not been 
addressed by the RO, as in this case, it must consider 
whether the claimant has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  However, in light of the 
favorable outcome, the Board concludes that the veteran has 
not been prejudiced by its decision.  This is true 
particularly in view of the favorable determination.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1996) in 
the first instance.  The Board is still obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  As discussed 
above, the rating schedule provides higher ratings for the 
nerve disability; should the veteran's right hand disability 
increase, these diagnostic codes would provide for higher 
ratings.  Moreover, the veteran has not required frequent 
hospitalization for his service-connected disabilities of the 
right hand and wrist.  

The Board notes that some degree of interference with the 
veteran's employment has been indicated.  The record shows 
that the veteran had been a postal worker since 1987.  A 
March 1993 report shows that the veteran had used all of his 
leave and was on leave-without-pay status due to treatment 
and surgical intervention for his right wrist disability.  In 
addition, the report of the December 1994 VA examination 
states that the veteran lost 100 days of work over an 
unspecified period of time.  Presumably these absences were 
related to his wrist surgery in 1993.  However, the record 
does not provide any clarification.  Records compiled more 
recently indicate that the veteran continued to work for the 
postal service, but was on light duty.  Thus, it is clear 
that the veteran's service-connected disabilities have had a 
negative impact on his industrial activities.  However, the 
marked interference necessary for consideration of an 
extraschedular rating has not been demonstrated.  In view of 
the foregoing, the Board determines that there is no basis 
for consideration of an extraschedular rating at this time.  


ORDER

An increased rating for residuals of a right wrist fracture 
is denied.  

An increased rating for ulnar neuropathy is denied.  

A separate 10 percent rating for median neuropathy is 
granted, subject to regulations applicable to the payment of 
monetary awards.  

A rating of 40 percent for limitation of motion of four 
fingers of the right, major, hand is granted, subject to 
regulations applicable to the payment of monetary awards.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

